Citation Nr: 0815217	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  06-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to November 19, 
2003, for the assignment of a 20 percent evaluation for 
lumbosacral strain with degenerative disc disease.  

2.  Entitlement to an effective date prior to November 19, 
2003, for the assignment of a 20 percent evaluation for 
lumbar radiculopathy of the left lower extremity with 
meralgia paresthetica of the left thigh.  

3.  Entitlement to an effective date prior to November 19, 
2003, for the assignment of a 10 percent evaluation for 
lumbar radiculopathy of the right lower extremity.

4.  Entitlement to an effective date prior to November 19, 
2003, for the assignment of a total disability evaluation 
based on individual unemployability (TDIU).  

5.  Whether an April 13, 1971 rating decision, in which the 
RO decreased the evaluation assigned the veteran's 
lumbosacral strain from 20 percent to 0 percent should be 
revised or reversed on the basis of clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:  John E. Howell, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1965 to November 
1968.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) RO in Oakland, 
California.    

The veteran also initiated an appeal of a March 2004 rating 
decision, in which the RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned that 
disability an evaluation of 30 percent.  However, after the 
RO responded by issuing a statement of the case, the veteran 
did not perfect his appeal by filing a VA Form 9 (Appeal to 
Board of Veterans' Appeals) or any other document 
constituting a substantive appeal.  The claim is thus not now 
before the Board for appellate review.  

The Board REMANDS all properly perfected claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The claims certified for appeal include entitlement to 
effective dates prior to November 19, 2003, for the 
assignment of 20 percent evaluations for a low back 
disability and lumbar radiculopathy of the left lower 
extremity with meralgia paresthetica of the left thigh, the 
assignment of a 10 percent evaluation for lumbar 
radiculopathy of the right lower extremity, and the 
assignment of TDIU, and entitlement to a revision or reversal 
of an April 13, 1971 rating decision on the basis of CUE.  
Additional action is necessary before the Board decides these 
claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) connection between service and 
disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  It must also 
explain to the veteran how it determines the appropriate 
effective date to assign a disability rating.  Id. at 486.  

In this case, the RO has not provided the veteran notice, 
adequate or otherwise, with regard to his claims.  Rather, 
during the course of this appeal, the RO sent the veteran 
VCAA notice letters in response to his filing of claims for 
increased evaluations for a low back disability and TDIU.  
However, such notice letters did not include any information 
on effective dates, as required in Dingess/Hartman.  
Moreover, after the veteran filed notices of disagreement 
with the effective date assigned the grants, the RO did not 
respond by providing the veteran the required information on 
effective dates.  Any decision to proceed in adjudicating the 
effective date claims would therefore prejudice the veteran 
in the disposition thereof.  

In addition, in a VA Form 9 and attached written statement 
received in February 2006, the veteran's representative 
suggests, but does not definitively indicate that he wishes 
to withdraw the CUE claim that has been certified for appeal.  
He specifically writes that "he wishes to make it clear that 
such claim is not and never was a [CUE] claim."  He explains 
that the veteran intended this claim to be styled as a 
"regular claim", or a "claim for reimbursement of [the] 20 
percent disability" rating that was initially assigned his 
low back disability before the RO reduced such rating to 0 
percent in April 1971.  He further explains that, when the 
veteran filed this claim, he did not use the words or phrase 
"clear and unmistakable error", "CUE" or any other 
synonym.  The representative notes that the veteran's 
decision to refrain from using such words or phrase was 
intentional and requests VA to correct its error in 
recharacterizing the veteran's claim as one based on CUE.  

The representative's assertions in this regard make clear 
that he has not been properly informed, and has no actual 
knowledge, of the law and regulations pertaining to the 
finality of RO decisions and the purpose of CUE claims.  He 
is in essence expressing disagreement with the RO's April 
1971 rating reduction approximately three and a half decades 
after the reduction occurred.  Such disagreement is untimely 
under 38 C.F.R. § 20.302 (2007), which means the April 1971 
rating decision is final.  

The United States Court of Appeals for the Federal Circuit 
has indicated that a claimant can challenge the finality of a 
decision by proceeding in one of two ways: by requesting a 
revision of the rating decision at issue based on a theory of 
CUE, or by attempting to reopen the claim by submitting new 
and material evidence.  See Cook v. Principi, 318 F.3d 1334, 
1339 (Fed. Cir. 2002) (en banc); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  However, 
because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, the latter option would not allow the 
veteran reinstatement of the 20 percent evaluation from the 
date it was reduced.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) 
("When a claim to reopen is successful and the benefit sought 
is awarded upon readjudication, the effective date is the 
date of the claim to reopen.").  

Given these facts and the representative's apparent need for 
information regarding why the RO recharacterized his claim, 
the Board refuses to construe the veteran's VA Form 9 as a 
withdrawal of the veteran's CUE claim.  On remand, VA should 
fully inform the veteran of the law and regulations pertinent 
to the finality of RO decisions and CUE claims.  Thereafter, 
the representative can clarify in writing whether he wishes 
to withdraw the CUE claim that has been certified for appeal.   

The Board REMANDS this case for the following action:

1.  Provide the veteran VCAA notice 
pertaining to his claims, which satisfies 
the requirements of the Court's holdings 
in Pelegrini II, Quartuccio and 
Dingess/Hartman.  Such notice should 
explain to the veteran how it determines 
the appropriate effective date to assign 
a disability rating.  Such notice should 
also discuss the finality of RO decisions 
and the purpose of filing CUE claims.  

2.  Thereafter, the RO should contact 
that veteran and ask him to clarify in 
writing whether he wishes to withdraw the 
CUE claim that has been certified for 
appeal.

3.  Once the veteran's response has been 
received and associated with the claims 
file, readjudicate the veteran's claim 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



